DETAILED ACTION
This Office Action is in response to the application filed on 03/04/2020 and provisional oral Election/Restriction made on 03/11/2022. Claims 1-10 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, are drawn to an isolated switch-mode power supply, classified in H02M1/00.
II. Claims 15-18 & 21-22, are drawn to a quasi-planar transformer, classified in H01F27/00.
III. Claims 31-33, are drawn to a method applying an electrical insulator to only upper portions of one or more primary windings and one or more secondary windings of a quasi-planar transformer, classified in H01F41/00.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does MPEP § 806.05(c)).  In the instant case, the combination of claims 1-10 of Invention I as claimed does not require the particulars of the subcombination of claims 15-18 & 21-22 of Invention II as claimed. In particular, the claim limitation of the electrical insulator defines a substantially flat upper surface of the transformer, claimed in claim 21 is not required in Invention I. Where the electrical insulator can cover the top surface of the core in claim 4 of the combination of Invention I or the electrical insulator does not cover the top surface of the core in claim 5 of the combination of Invention I. The subcombination of Invention II has the separate utility such as a quasi-planar transformer designed into a DSL Modem Circuitry.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Inventions III and I and III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case can be made by another and materially different process. The applicant discloses a method that is comprised of applying an electrical insulator to only upper portions of one or more primary windings and to one or more secondary windings of a quasi-planar transformer to form a substantially flat nonconductive surface extending above the upper portions of the primary and secondary windings; and assembling one or more primary and secondary windings with one or more magnetic core segments in claim 31. However, the method as claimed in claim 31 can be used to make another and materially different product such as a coupled inductor inductive component.

Additionally, the applicant discloses a method that comprises an electrical insulator that is further comprised of applying the electrical insulator with an applicator to only the upper portions of the one or more primary windings and the one or more secondary windings of the quasi-planar transformer in claim 33. However, the method that comprises an electrical insulator that is further comprised of directly applying the electrical insulator by partial immersion to only the upper portions of the one or more primary windings and the one or more secondary windings of the quasi-planar transformer.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

there would be a burden to search because the inventions are classified in different classes.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call (720-562-2282) was made to Stephen Roche (registration number 52176) on 03/10/2022. A provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 on return call on 03/11/2022 from Kent Baker (registration number 52584).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation phrases “wherein the electrical insulator does not cover a top surface of the core" in claim 5 needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites the limitation "wherein the electrical insulator does not cover a top surface of the core", where the limitation is confusing. Applicant's specification and Figures are inconsistent in providing an enablement explanation and show the limitation structure of the electrical insulation not covering the top surface of the core. Consequently, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation in conjunction with the specifications and drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhasin et al. (WO2019180620A1 and Bhasin hereinafter), as evidenced by Hollevoet et al. (US 2011/0254649 A1 and Hollevoet hereinafter), in view of Grueso et al. (US 2018/0158593A1 and Grueso hereinafter), as further motivated by Alford et al. (US 2007/0058704 A1 and Alford hereinafter).
Regarding claim 1, Bhasin discloses an isolated switch-mode power supply (item 113 of Fig. 13A and ¶[00119] shows and indicates isolated switch mode power supplies 113), comprising: at least one input (item 1101 of Fig. 13A and ¶[0099] shows and indicates AC input 1101); at least one output (item 1102 of Fig. 13A and ¶[00102] shows and indicates DC output 1102); and a power circuit coupled between the at least one input and the at least one output for converting an input voltage or current to an output voltage or current (item 1306 of Fig. 13A and ¶[00101] shows and indicates power circuit 1306 {push-pull converter} coupled between input 1101 and output 1102 for converting an AC input voltage to a DC output voltage); the power circuit including a planar transformer having one or more primary windings, one or more secondary windings, an electrical insulator, and a core magnetically coupling the one or more primary windings and the one or more secondary windings (items 1309, 1307 of Figs. 13A_14 & items 1511, 1501, 1522, 1502 of Fig. 15 & item 1401 of Fig. 14 & item 1603 of Fig. 16 and ¶[00101_00127-00129 & 00132] shows and indicates power circuit 1306 includes planar transformer 1309 {isolated switch-mode power supply 113 further comprises a push-pull converter 1306 which in turn comprises chopper circuit 1307 and a planar transformer 1309 [indicated in ¶[00101]]} having one or more primary windings 1511 {primary coils 1511 forms primary circuit 1501 [indicated in ¶[00127]], where coils may comprise one winding or multiple windings as evidenced by Hollevoet in ¶[0020]}, one or more secondary windings 1522 {secondary coils 1522 forms secondary circuit 1502 [indicated in ¶[00128-00129]], where coils may comprise one winding or multiple windings as evidenced by Hollevoet in ¶[0020]}, electrical insulators 1603 {layers of insulating material [indicated in ¶[00132]]}, and core 1401 {indicated in ¶[00132]} magnetically coupling the one or more primary windings 1511 and the one or more secondary windings 1522 {indicated in ¶[00127-00128]}); wherein upper portions of the primary and secondary windings are covered with the electrical insulator (Fig. 16 and ¶[00132] indicates where the of the upper portions of primary windings 1511 and secondary windings 1522 are covered with the appropriate layers of insulating material of the electrical insulator 1603 {layers of insulating material 1603 is covering the primary coils 1511 and secondary coils  1522 from top to bottom to include the upper portions in the planar transformer 1309}).
Bhasin discloses the claimed invention except a quasi-planar transformer.
Grueso discloses a quasi-planar transformer (item 400 of Fig. 4 and ¶[0060 & 0067] indicates that a quasi-planar transformer can be employed using coils 400; therefore, the power circuit in the isolated switch-mode power supply of Bhasin will include a quasi-planar transformer by incorporating the coil structure of Grueso).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a quasi-planar transformer into the structure of Bhasin. One would have been motivated in the isolated switch-mode power supply of Bhasin and have the quasi-planar transformer in order to improve signal transmission, as motivated by Alford in ¶[0019], in the isolated switch-mode power supply of Bhasin.

Regarding claim 3, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein lower portions of the primary and secondary windings are covered by an electrical insulator (Bhasin: Fig. 16 and ¶[00132] indicates where the of the lower portions of primary windings 1511 and secondary windings 1522 are covered with the appropriate layers of insulating material of the electrical insulator 1603 {layers of insulating material 1603 is covering the primary coils 1511 and secondary coils  1522 from top to bottom to include the lower portions in the planar transformer 1309}).

Regarding claim 5, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein the electrical insulator does not cover a top surface of the core (Bhasin: Fig. 16 and ¶[00132] is understood to indicates where electrical insulator 1603 does not cover a top surface of core 1401, since layers of insulating material 1603 is covering the primary coils 1511 and secondary coils  1522 from top to bottom around the central portion of core 1401 in the planar transformer 1309).

Regarding claim 9, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein the electrical insulator is disposed between one of the primary windings and one of the secondary windings (Bhasin: Fig. 16 and ¶[00132] indicates where layers of insulating material 1603 is covering the primary coils 1511 and secondary coils  1522 from top to bottom in the planar transformer 1309, then electrical insulator 1603 will be disposed between one of the primary windings 1511 and one of the secondary windings 1512, where coils may comprise one winding as evidenced by Hollevoet in ¶[0020]; Grueso: Fig. 4 and ¶[0060 & 0067] is understood to show and indicate that a quasi-planar transformer can be employed using single coil 400).

Regarding claim 10, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein the electrical insulator is disposed between the windings and the core (Bhasin: Fig. 16 and ¶[00132] indicates where electrical insulator 1603 is disposed between windings 1511 & 1522 and core 1401 {layers of insulating material 1603 is covering the primary coils 1511 and secondary coils  1522 from top to bottom around the central portion of core 1401 in the planar transformer 1309).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhasin (evidenced by Hollevoet) in view of Grueso (motivated by Alford), as detailed in the rejection of claim 1 above, and in further view of Soo et al. (KR20170105345A and Soo hereinafter).
Regarding claim 2, modified Bhasin discloses the claimed invention except wherein the electrical insulator covers a top surface of the core.
Soo discloses wherein lower portions of the primary and secondary windings are not covered by an electrical insulator (items 40, 50, 42, 52 of Fig. 1 & item 52 of Figs. 3b-3d  and abstract & claim 1 & ¶[0005 & 0043] from the Espacenet Translation shows and indicates where a lower portion of the primary windings 42 {lower secondary coil} is not covered by electrical insulator 40 {lower secondary coil molding}; and where a lower portion of the secondary windings 52 {upper secondary coil} is not covered by electrical insulator 50 {upper secondary coil molding}; consequently, Fig. 3b makes the claimed limitation evident in that the lower portion of primary winding 52 that is shown in the enclosed dash circle is not covered by insulation 50 that is shown in Figs. 3c-3d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein lower portions of the primary and secondary windings are not covered by an electrical insulator into the structure of modified Bhasin. One would have been motivated in the power supply from the isolated switch-mode power supply of modified Bhasin and have the lower portions of the primary and secondary windings not covered by an electrical insulator in order to limit the insulator/molding in portions of the windings and still minimize leakage magnetic flux, as partially indicated by Soo in the abstract, in the power supply from the isolated switch-mode power supply of modified Bhasin.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhasin (evidenced by Hollevoet) in view of Grueso (motivated by Alford), as detailed in the rejection of claim 1 above, and in further view of Lee et al. (US 2015/0101854 A1 and Lee hereinafter).
Regarding claim 4, modified Bhasin discloses the claimed invention except wherein the electrical insulator covers a top surface of the core.
Lee discloses wherein the electrical insulator covers a top surface of the core (items 100, 120, 110 of Figs. 1A-1B and ¶[0020-0023] shows and indicates where electrical insulator 110 {dielectric panel} covers a top surface of core 120 of planar transformer 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the electrical insulator covers a top surface of the core into the structure of modified Bhasin. One would have been motivated in the power supply from the isolated switch-mode power supply of modified Bhasin and have the electrical insulator cover the top surface of the core in order to design an embedded planar transformer in a PCB, as indicated by Lee in ¶[0023], in the power supply from the isolated switch-mode power supply of modified Bhasin.

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhasin (evidenced by Hollevoet) in view of Grueso (motivated by Alford), as detailed in the rejection of claim 1 above, and in further view of Hollevoet.
Regarding claim 6, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein upper portions of the primary and secondary windings extend near the top surface of the core; wherein lower portions of the primary and secondary windings extend near the bottom surface of the core; and wherein the electrical insulator defines a substantially flat surface (Bhasin: Figs. 13A_14-16 and ¶[00127-00128 & 00132] shows and indicates where the upper portions of  primary windings 1511 and secondary windings 1522 extend near the top surface of core 1401; and where the lower portions of  primary windings 1511 and secondary windings 1522 extend near the bottom surface of core 1401; Grueso: item 402 of Fig. 4 and ¶[0060 & 0067] shows and indicates where electrical insulator 402 defines a substantially flat surface). 
However, Bhasin and Grueso does not disclose wherein upper portions of the primary and secondary windings extend beyond a top surface of the core; wherein lower portions of the primary and secondary windings extend beyond a bottom surface of the core.
Hollevoet discloses wherein upper portions of the primary and secondary windings extend beyond a top surface of the core; wherein lower portions of the primary and secondary windings extend beyond a bottom surface of the core (items 104-128, 144-160 of Fig. 1 & items 216, 208 of Fig. 2 and ¶[0020 & 0022] shows and indicates where upper portions of the primary windings 144-160 {primary circuit coils} and secondary windings 104-128 {secondary circuit coils} extend beyond a top surface of core 208_216 {E-shaped core 208 and I-shaped core 216}, as shown in Fig. 2; where lower portions of the primary windings 144-160 {primary circuit coils} and secondary windings 104-128 {secondary circuit coils} extend beyond a bottom surface of core 208_216 {E-shaped core 208 and I-shaped core 216}, as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein upper portions of the primary and secondary windings extend beyond a top surface of the core; wherein lower portions of the primary and secondary windings extend beyond a bottom surface of the core into the structure of modified Bhasin. One would have been motivated in the power supply from the isolated switch-mode power supply of modified Bhasin and have the upper portions of the primary and secondary windings extend beyond the top surface of the core; and have the lower portions of the primary and secondary windings extend beyond the bottom surface of the core in order to implement busbar coils and have a relatively good thermal spreading capability to make the transformer relatively easy to cool, as indicated by Hollevoet in ¶[0005] and shown in Fig. 2, in the power supply from the isolated switch-mode power supply of modified Bhasin.

Regarding claim 7, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein the electrical insulator includes side portions that are substantially perpendicular to the substantially flat surface (Grueso: Fig. 4 and ¶[0060 & 0067] shows and indicates where electrical insulator 402 includes side portions that are substantially perpendicular to the substantially flat surface).

Regarding claim 8, modified Bhasin discloses a power supply from the isolated switch-mode power supply, wherein the transformer includes terminals adjacent a bottom surface of the core (Bhasin: items 1404, 1407 Figs. 14-15 and ¶[00127 & 00129] shows and indicates where the transformer 1309 includes terminals 1405_1407 {connection 1405 and connection 1407} adjacent a bottom surface of core 1401). 
However, Bhasin and Grueso does not disclose wherein transformer includes bus bar terminals adjacent a bottom surface of the core.
Hollevoet discloses wherein transformer includes bus bar terminals adjacent a bottom surface of the core (item 100 of Figs, 1-2 & items 104, 108, 112, 116 of Fig. 1 & items 112, 116, 216, 208 of Fig. 2 and ¶[0016_0019-0020 & 0022] shows and indicates where transformer 100 {integrated planar transformer & busbar component} includes bus bar terminals 112_116 {busbar conductors 112 and 116 formed from busbar coils 104 and 108, respectively} adjacent to the bottom surface of the core 208_216 {E-shaped core 208 and I-shaped core 216}, as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein transformer includes bus bar terminals adjacent a bottom surface of the core into the structure of modified Bhasin. One would have been motivated in the power supply from the isolated switch-mode power supply of modified Bhasin and have the transformer include bus bar terminals that are adjacent to the bottom surface of the core in order to have a relatively good thermal spreading capability to make the transformer relatively easy to cool by implementing busbar coils, as indicated by Hollevoet in ¶[0005] and shown in Fig. 2, in the power supply from the isolated switch-mode power supply of modified Bhasin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847